Sandler, J. P., and Silverman, J., dissent in a memorandum by Silverman, J., as follows:
We would reverse the judgment appealed from and dismiss the petition on the merits. 11 All parties agree that Special Term was in error in holding section 7 of article XIII of the State Constitution applicable. U We need not decide the subtle question whether the payroll lag provision constitutes a diminution in compensation or only a deferral. (Cf. Boryszewski v Brydges, 37 NY2d 361, 367.) In either case it is authorized by section 5 of chapter 353 of the Laws of 1982. The legislative history makes clear that the “alternative procedure” referred to in that statute was primarily a “lag payroll system”. (Memorandum of Office of Court Administration, McKinney’s Session Laws of NY, 1982, p 2675.) This statute “implements collective bargaining agreements” (id., at p 2673) which included at least contingency provisions for a lag payroll. H The County Clerks in the City of New York are officers of the Unified Court System. (See Durante v Evans, 94 AD2d 141, 145.) They are thus covered by the statute. If there is any inconsistency between chapter 353 of the Laws of 1982 and subdivision 2 of section 908 of the County Law, the 1982 statute, being enacted later, must govern.